         Case 6:16-cv-00413-AC          Document 94       Filed 08/07/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 TIMOTHY THOMPSON,

                                                                     Case No. 6:16-cv-00413-AC
                 Petitioner,
                                                                        OPINION AND ORDER
        v.

 JEFF PREMO, State of Oregon,


                Respondent.



MOSMAN, J.,

       On April 27, 2020, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (“F&R”) [ECF 84], recommending that this court deny Petitioner’s Second

Amendment Petition for Writ of Habeas Corpus [ECF 77] and dismiss this case with prejudice.

Petitioner objected. [ECF 92]. Respondent filed a response. [ECF 93]. Upon review, I agree with

Judge Acosta, and I DENY the petition.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of


1 – OPINION AND ORDER
         Case 6:16-cv-00413-AC          Document 94       Filed 08/07/20     Page 2 of 2




the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Acosta’s recommendation and I ADOPT the F&R [84].

I DENY Petitioner’s Second Petition for Writ of Habeas Corpus [77] and DISMISS this case

with prejudice. Because Petitioner has not made a substantial showing of the denial of a

constitutional right, I DECLINE to issue a certificate of appealability. 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       DATED this 7 day of August, 2020.


                                                             ____________________________
                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




2 – OPINION AND ORDER
